Citation Nr: 1143161	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO in White River Junction, Vermont denied service connection for bilateral hearing loss and tinnitus.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In March 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Manchester, New Hampshire, which certified the appeal to the Board.

In October 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

For reasons expressed below, the Board has recharacterized the matter of service connection for hearing loss as encompassing the first two matters set forth on the title page.

The Board's decision addressing the claims for service connection for right ear hearing loss and for tinnitus is set forth below.  The claim for service connection for left ear hearing loss is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes; the Veteran's assertions of in-service noise exposure appear to be credible and consistent with the circumstances of his service; and the competent opinion evidence on the question of whether there exists a relationship between current right ear hearing loss and service is in relative equipoise.

3.  The Veteran currently has tinnitus, and competent, uncontradicted opinion attributes the Veteran's current tinnitus to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss due to noise exposure during his military service.  Specifically, he asserts that he was exposed to artillery explosions, rocket fire and helicopter noise during his service in Vietnam.  During the March 2007 DRO hearing, the Veteran said that he had some post-service occupational noise exposure as a machinist, however, he used hearing protection.  The Veteran did not report any recreational noise exposure.  

The Veteran's service treatment records reflect the Veteran had bilateral hearing within normal limits on induction examination in January 1964.  On audiological evaluation, testing revealed pure tone thresholds, in decibels, as follows (American Standards Association (ASA) units are converted to International Standards Organization (ISO) units):



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
15
10
15
20
15

On audiological evaluation at separation in December 1966, testing revealed pure tone thresholds, in decibels, as follows (ASA units are converted to ISO units):



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
25
NA
20
LEFT
25
15
15
NA
5

The above-described evidence reflects that right ear hearing loss disability was not shown during service.  The Board notes, however, that the absence of an in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran underwent a VA ear disease examination in May 2006.  However, as discussed in the October 2010 remand, this examination and the accompanying opinions were inadequate.  In particular, the examiner did not review the Veteran's discharge examination; did not discuss the Veteran's possible in- and post-service noise exposure; and did not express an opinion with respect to the etiology of the Veteran's hearing loss and tinnitus in terms of relative likelihood (i.e., whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus can be attributed to service).

On remand, the Veteran underwent an audiological evaluation and an ear, nose, and throat (ENT) examination.  The report of the November 2010 VA audiological evaluation reflects that on testing, pure tone thresholds, in decibels, were:



HERTZ




500
1000
2000
3000
4000
RIGHT
45
60
60
80
85
LEFT
40
60
65
85
100

Speech discrimination scores were 94 percent in the right ear.  The audiologist found that the Veteran had moderate sloping to severe mixed hearing loss in the right ear.  The audiologist opined that, given the Veteran's normal hearing at enlistment and separation, hearing impairment was less likely as related to military noise exposure.  

The Veteran was afforded a VA examination in December 2010.  The examiner's impression was bilateral mixed hearing loss and tinnitus.  He remarked that the Veteran's discharge audiogram revealed high frequency right ear sensorineural hearing loss, noting that the audiogram was conducted using the old standards (ASA units) which underemphasized hearing loss.  Based on the discharge audiogram, he stated that "undoubtedly" the Veteran did lose some right ear hearing due to his military service.  He also noted that the Veteran had serous effusions not related to service, however, it was impossible to discern how much of the Veteran's current loss was related to service.  In regards to tinnitus, the physician stated that, given the Veteran's noise exposure and right ear hearing loss documented at discharge, his tinnitus was likely related to service.  He concluded that it was more likely than not that at least a portion of the Veteran's hearing loss and his tinnitus were related to service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the claims for service connection for right ear hearing loss and for tinnitus should be granted.

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to artillery fire, including rockets, and helicopter noise while serving in Vietnam.  The Veteran's DD Form 214 indicates that his military occupational specialty was transportation supply and parts specialist.  The Veteran's personnel records also reflect that he served in Vietnam and was assigned to an infantry division.  Given the circumstances of the Veteran's service and the December 2010 VA examiner's finding of some right ear hearing loss at discharge, the Board finds that he likely had noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  Moreover, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has credibly asserted that that he experienced tinnitus, and the December 2010 VA examination report documents that he suffers from current tinnitus.  Thus, the remaining question with respect to each claim is whether such disability is medically related to in-service noise exposure.

On the question of whether the Veteran's current right ear hearing loss is medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the opinion of the December 2010 VA physician regarding whether the Veteran's right ear hearing loss is related to service to be, at the very least, as probative as that of the November 2010 VA audiologist.  In this regard, the Board notes that both examiners performed thorough ear examinations, reviewed the Veteran's claims file, considered the Veteran's history and assertions, and provided a rationale for their opinions.  Significantly, while the November 2010 VA audiologist's conclusion relied on a normal discharge audiogram, she did not discuss the fact that several of the puretone thresholds obtained on audiometric testing at discharge were elevated as compared to those obtained at entrance into service-as requested in the October 2010 remand.  Conversely, in the December 2010 examination report, the VA physician explained that the Veteran's separation audiogram results reflected some high frequency hearing loss and explained his reasoning for this conclusion-noting that the December 1966 audiogram results were derived using an older method that tended to underemphasize the extent of hearing loss.  Moreover, the fact that the VA physician did not rule out the Veteran's post-service serous effusions as a factor in his current hearing loss does not negate his conclusion that at least part of the Veteran's hearing loss is, more likely than not, related to in-service noise exposure.  

Regarding the Veteran's tinnitus, the December 2010 VA examiner's opinion-based on review of the record and supported by a fully-stated rationale-is the only competent opinion to address the etiology of this disability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for right ear hearing loss and for tinnitus are met.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.

REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for left ear hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted above, the Veteran underwent audiometric testing in November 2010 and was provided a VA examination in December 2010.  The November 2010 audiologist opined that the Veteran's current bilateral hearing loss was not related to service.  On the other hand, the December 2010 examiner explained that the Veteran's December 1966 audiogram at discharge reflected some high frequency right ear hearing loss, especially when compared to his January 1964 entrance examination.  Accordingly, the examiner concluded that some of the Veteran's right ear hearing loss was "undoubtedly" related to service.  However, while the December 2010 examiner concluded that "at least a portion" of the Veteran's current hearing loss was related to service, he did not indicate whether any left ear hearing loss was related to in-service noise exposure, nor did he provide a basis for  deriving any such conclusion.

Accordingly, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the December 2010 examination report for an addendum opinion to provide an opinion and rationale regarding the Veteran's left ear hearing loss.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If another examination is scheduled, the Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for left ear hearing loss (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The record reflects that the Veteran has been receiving treatment from the White River, Vermont VA Medical Center (VAMC).  The claims file contains VA medical records from the White River VAMC dated through October 8, 2010; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the White River VAMC any outstanding, pertinent records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for left ear hearing loss.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. 	The RO should obtain from the White River VAMC, any outstanding records of treatment for hearing loss, dated since October 8, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in December 2010 for an addendum opinion.  

With respect to the Veteran's left ear hearing loss disability, the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with service.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an ear, nose and throat (ENT) physician or audiologist, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

The examiner should set forth all findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


